

116 S1075 IS: Defending United States Citizens and Diplomatic Staff from Political Prosecutions Act of 2019
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1075IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Wicker (for himself, Mr. Cardin, Mr. Rubio, Mr. Tillis, Mr. Durbin, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo advocate for the release of United States citizens and locally employed diplomatic staff
 unlawfully detained in Turkey, and for other purposes.1.Short titleThis Act may be cited as the Defending United States Citizens and Diplomatic Staff from Political Prosecutions Act of 2019.2.FindingsCongress makes the following findings:(1)The United States Government employs thousands of local nationals (in this Act referred to as locally employed staff) at its diplomatic missions, military bases, and other official facilities around the world, generating employment and economic opportunities in local economies and allowing the United States Government to benefit from local expertise and perspectives.(2)Since February 2017, the Government of Turkey—a member of the North Atlantic Treaty Organization (in this Act referred to as NATO) since 1952—has targeted at least 3 locally employed staff of United States consulates in Turkey with national security charges stemming from their routine job responsibilities on behalf of the United States Government and without providing any credible evidence of wrongdoing.(3)As NATO allies, the United States and Turkey share a commitment to safeguard the freedom, common heritage and civilization of their peoples, founded on the principles of democracy, individual liberty and the rule of law, as enshrined in the preamble to the 1949 North Atlantic Treaty.(4)Authorities in Turkey detained Hamza Uluçay—an employee of the United States Consulate in Adana for more than 38 years—for nearly 2 years and convicted him of membership in a terrorist organization without any credible evidence of wrongdoing before releasing him on January 30, 2019, and barring him from international travel.(5)Authorities in Turkey have detained Metin Topuz—a Foreign Service National Investigator at the United States Consulate General in Istanbul for more than 36 years—since September 25, 2017, on charges of membership in a terrorist organization, gathering state secrets for espionage, and attempting to overthrow [the Government, Turkish National Assembly, and the Constitutional Order], citing among other things his routine communications with Turkish law enforcement officers, which constituted a central part of his job responsibilities as an employee of the United States Government.(6)Authorities in Turkey have held Mete Canturk—another Foreign Service National Investigator at the United States Consulate General in Istanbul for more than 30 years—under house arrest since January 31, 2018, and subjected his wife and daughter to travel bans and regular check-ins with police after initially detaining them.(7)As of April 9, 2019, Metin Topuz remains in jail, Mete Canturk remains under house arrest, and Hamza Uluçay remains convicted of false charges and subject to travel restrictions because of charges relating directly to the conduct of their professional responsibilities as employees of the United States Government without any credible evidence of wrongdoing.(8)The physical and psychological health of these men continues to be adversely affected by their prolonged and indefinite detention, including significant weight loss and aggravation of preexisting medical conditions.(9)On November 15, 2017, then-Deputy Assistant Secretary of State for European and Eurasian Affairs Jonathan Cohen testified to the Commission on Security and Cooperation in Europe (commonly known as the Helsinki Commission) that it appears to us that Mr. Uluçay and Mr. Topuz were arrested for maintaining legitimate contacts with Turkish Government and local officials and others in the context of their official duties on behalf of the United States Government.(10)In pursuing its legitimate right to bring to justice the perpetrators of the failed July 2016 coup attempt, Turkish authorities have subjected tens of thousands of other citizens of Turkey to detention and criminal prosecutions, with some subjected to official harassment based on specious claims and guilt by association, reflecting a significant deterioration in the respect of the Government of Turkey for the rule of law and the human rights of its people.(11)United States citizen and National Aeronautics and Space Administration physicist Dr. Serkan Gölge has spent more than 2½ years in jail in Turkey and is currently serving a 5-year sentence on national security charges without any credible evidence of wrongdoing.3.Sense of CongressIt is the sense of Congress that—(1)the Government of Turkey should immediately release all wrongfully detained locally employed staff of United States diplomatic missions and citizens of the United States in Turkey and resolve such cases in a timely, fair, and transparent manner;(2)the United States has a moral obligation to forcefully advocate for the release of wrongfully detained locally employed staff who endure arrest, detention, prosecution, and imprisonment because of the personal risk they often assume to themselves, their families, and their communities as a result of their work for and affiliation with the United States Government;(3)it is in the national security interest of the United States to advocate for the safety and security of all employees of the United States Government overseas because any failure to do so emboldens other foreign governments to interfere with United States diplomatic, military, and other missions around the world; and(4)the President should—(A)press the Government of Turkey, in coordination with NATO allies, in all high-level bilateral and multilateral fora to immediately release wrongfully detained locally employed staff and citizens of the United States and to resolve their cases in a timely, fair, and transparent manner;(B)urge the Government of Turkey, in coordination with NATO allies, to restore democratic norms and respect for the rule of law and the human rights of all citizens of Turkey by ceasing all arbitrary or politically motivated prosecutions, detentions, and dismissals, and by undertaking meaningful reforms to ensure the independence of the judiciary in Turkey;(C)consider, in coordination with NATO allies, in order to secure the prompt release of wrongfully detained locally employed staff and citizens of the United States in Turkey, rescinding accreditations to a commensurate number of diplomats from the Embassy of Turkey to the United States; and(D)support the extension of special immigrant visas to Hamza Uluçay, Metin Topuz, and Mete Canturk and their immediate families in recognition of their distinguished service to the United States under exceptional circumstances.4.Imposition of sanctions with respect to wrongful detention of locally employed staff and United
 States citizens in Turkey(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any senior official of the Government of Turkey the President determines, based on credible evidence, is, on or after the date of the enactment of this Act, responsible for the wrongful and prolonged detention of locally employed staff of United States diplomatic missions or citizens of the United States in Turkey.(b)Sanctions describedThe sanctions to be imposed under subsection (a) with respect to an official described in that subsection are the following:(1)Inadmissibility to united statesIneligibility to receive a visa to enter the United States or to be admitted to the United States or, if the official has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.(2)Blocking of property(A)In generalThe blocking and prohibiting, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of the official if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this paragraph.(c)Exceptions(1)Exception to comply with united nations headquarters agreement and law enforcement objectivesSanctions under subsection (b)(1) shall not apply to an individual if admitting the individual into the United States would further important law enforcement objectives or is necessary to permit the United Nations Headquarters Agreement or other applicable international obligations of the United States.(2)Exception relating to importation of goods(A)In generalThe authority to block and prohibit all transactions in all property and interests in property under subsection (b)(2) shall not include the authority to impose sanctions on the importation of goods.(B)GoodIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(d)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(e)National security waiverThe President may waive the application of sanctions under this section with respect to an individual if the President determines and reports to the appropriate congressional committees and leadership that the waiver is in the vital national security interests of the United States.(f)TerminationThe requirement to impose sanctions under this section shall terminate on the date on which the President determines and reports to the appropriate congressional committees and leadership that—(1)all locally employed staff of United States diplomatic missions and citizens of the United States wrongfully detained by the Government of Turkey have been released from detention; and(2)locally employed staff of United States diplomatic missions and citizens of the United States are not subject to travel restrictions imposed by the Government of Turkey.5.Report required(a)In generalNot later than 90 days after the date of the enactment of this Act, and every 120 days thereafter, the President shall submit to the appropriate congressional committees and leadership a report that includes the following:(1)Information related to the wrongful and prolonged detention by the Government of Turkey of locally employed staff of United States diplomatic missions and citizens of the United States, including—(A)their status within the judicial system in Turkey;(B)where applicable, the dates of their detention, arrest, indictment, trials, and convictions;(C)a description of the access the Government of Turkey grants to representatives of the United States Government to the detained individuals and their families;(D)a description of the detention conditions in which the detained individuals are held;(E)a description of the ways in which the United States Government is providing financial, legal, or other assistance to the detained locally employed staff and their families; and(F)a description of United States Government engagement with the Government of Turkey to secure the release of the detained individuals.(2)A list of the officials identified by the President pursuant to section 4(a).(3)A list of any waivers exercised by the President under section 4(e), and the justification for each such waiver.(b)Form; publication(1)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex as necessary.(2)PublicationThe unclassified portion of the report required by paragraph (1) shall be posted on a publicly available internet website of the Department of State.6.DefinitionsIn this Act:(1)Admission; admittedThe terms admission and admitted have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Appropriations, and the majority and minority leaders of the Senate; and(B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Speaker, the majority leader, and the minority leader of the House of Representatives.(3)United Nations Headquarters AgreementThe term United Nations Headquarters Agreement means the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947.(4)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.